FILED
                            NOT FOR PUBLICATION
                                                                            FEB 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAUL GARCIA-URBINA,                              No. 12-72407

              Petitioner,                        Agency No. A077-088-750

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2016**
                               Pasadena, California

Before: McKEOWN and IKUTA, Circuit Judges and PRATT,*** Senior District
Judge.

      Raul Garcia-Urbina appeals the Board of Immigration Appeals’ (BIA)

decision to deny his applications for asylum, withholding of removal, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Pratt, Senior District Judge for the U.S.
District Court for the Southern District of Iowa, sitting by designation.
protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252.

      Garcia-Urbina asserts that the immigration judge improperly denied his

repeated requests for a change of venue, deprived him of his right to counsel, and

deprived him of due process by failing to ensure that he had access to mailed

documents that might have supported his CAT application. Garcia-Urbina,

however, did not raise any of these claims in his appeal to the BIA. Because the

BIA could have corrected these alleged errors if given the opportunity, we lack

jurisdiction to review them. See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.

2004) (quoting Vargas v. I.N.S., 831 F.2d 906, 907–08 (9th Cir. 1987)).

      The judicially noticeable documents in the record established that the

substance at issue in Garcia-Urbina’s conviction for possession for sale of a

controlled substance under California Health & Safety Code § 11378 was

methamphetamine. The BIA therefore did not err in finding that Garcia-Urbina’s

state conviction would be punishable as a felony under the Controlled Substances

Act, see 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and in turn, constituted an aggravated

felony pursuant to 8 U.S.C. § 1101(a)(43)(B). See Rendon v. Mukasey, 520 F.3d

967, 974–75 (9th Cir. 2008).




                                          2
      Substantial evidence supports the BIA’s determination that Garcia-Urbina is

ineligible for deferral of removal under CAT. The record does not support a

conclusion that it is more likely than not that Garcia-Urbina would face abuse or

discrimination rising to the level of torture if returned to Mexico, or that he more

likely than not would face torture “by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.” 8

C.F.R. § 208.18(a)(1); see also Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1059

(9th Cir. 2006).

PETITION DENIED IN PART AND DISMISSED IN PART.




                                           3